Orders unanimously modified so as to provide for examination of the witnesses in Japan by written interrogatories, with leave to respondents to apply for further relief, if necessary, after return of the interrogatories. It does not appear that the examination of the witnesses in Japan cannot be satisfactorily conducted on the basis of written interrogatories and without an open commission and the expense thereof. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Breitel and Botein, JJ. [See post, p. 873; 283 App. Div. 656.]